DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated May 6, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6, 9, 10, 14 – 16, and 59 – 61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 

Claims 2, 15, 16, 59 and 61 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, due their dependency on the above rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin et al. (USPN 4,824,498) in view of Bries et al. (USPGPub 2002/0009568 A1).

Goodwin et al. also disclose a wall or ceiling covering system (Column 2, line 47 – 68) comprising: a plurality of panels (Column 2, line 47 – 68; Figures); an adhesive tape configured to detachably couple the panels to a wall or a ceiling (Figures 1 and 2), the adhesive tape comprising a first adhesive layer configured to be coupled to the panel with a first bond strength (Figures 1 and 2, #12; Column 3, lines 35 – 46 and 59 – 65), a second adhesive layer configured to be coupled to the wall or the ceiling with a second bond strength (Figures 1 and 2, #14; Column 3, lines 35 – 46 and 59 – 65) as in claim 24. With respect to claim 25, the panels are detachably coupled to the wall or the ceiling by the adhesive tape, the first adhesive layer being -16 - 17025-00-US-O1-ABPadhesive layer coupled to at least one of the first and second adhesive layers with a third bond strength, the third adhesive layer being located between the first and second adhesive layers; and wherein the third bond strength is less than at least one of the first and second bond strengths so that applying a removal force onto the panels while the panels are coupled to the wall or the ceiling causes the adhesive tape to separate at an interface of the first and third adhesive layers or at an interface of the second and third adhesive layers, the second adhesive layer being removably adhered to the wall or the ceiling, the adhesive tape is configured so that upon detaching one of the panels from the wall or the ceiling, the adhesive tape separates at an interface between the first adhesive layer and the third adhesive layer or at an interface between the second adhesive layer and the third adhesive layer and: (1) the first adhesive layer remains coupled to the one of the panels; and (2) the second adhesive layer remains coupled to the wall or the ceiling.

Bries et al. teach an adhesive tape configured to detachably couple the objects to a substrate (Figure 2, #10), the adhesive tape comprising: a substrate-side adhesive component comprising at least one adhesive layer (Figures 3 and 4, #24); a panel-side adhesive component comprising at least one adhesive layer (Figures 3 and 4, #32); and a release component (Figures 3 and 4, #16); wherein the objects are detachably coupled to the substrate by the adhesive tape (Figure 2), a third-16 - 17025-00-US-O1-ABPadhesive layer coupled to at least one of the first and second adhesive layers with a third bond strength (Figure 3, #16, 38 and 40), the third adhesive layer being located between the first and second adhesive layers (Figure 3, #16; Paragraph 0050); and wherein the third bond strength is less than at least one of the first and second bond strengths so that applying a removal force onto the panels while the panels are coupled to the wall or the ceiling causes the adhesive tape to separate at an interface of the first and third adhesive layers or at an interface of the second and third adhesive layers (Paragraph 0050), the adhesive tape is configured so that upon detaching one of the panels from the wall or the ceiling, the adhesive tape separates at an interface between the first adhesive layer and the third adhesive layer or at an interface between the second adhesive layer and the third adhesive layer (Figure 3, #16; Paragraph 0050) and: (1) the first adhesive layer remains coupled to the one of the panels; and (2) the second adhesive layer remains coupled to the wall or the ceiling (Figures 2 – 4) for the purpose of having an adhesive construction that is removable from one or more objects to which it is adhered (Abstract).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a multiple adhesive arrangements and layers including a release liner in Goodwin et al. in order to have an adhesive construction that is removable from one or more objects to which it is adhered as taught by Bries et al.

With regard to the limitation of “the second adhesive layer being removably adhered to the wall or the ceiling”, Bries et al. clearly teaches that the adhesive layers may have different materials, affinities and aggressiveness (Paragraph 0031, 0038 and 0039).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a permanent adhesive, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (MPEP 2144.07).

Allowable Subject Matter
Claims 50, 52, 53, and 56 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

The closest prior art of record fails to teach or suggest the recited apparatus for covering a wall or ceiling.  The independent claim identifies the uniquely distinct features of an apparatus that include an adhesive tape on the rear surface of a panel, the tape comprising: a panel-side adhesive permanently adhered to the rear surface of the panel; a substrate-side adhesive having an adhesive layer facing away from the panel; a release component positioned between the panel-side adhesive component and the substrate-side adhesive component; a release liner covering the substrate-side adhesive; and wherein the panel is configured to be coupled to the wall or the ceiling; and wherein the adhesive tape is configured to separate at an interface between the release component and one of the panel-side and substrate-side adhesive components upon application of a removal force onto the panel to detach the apparatus from the wall or the ceiling. The closest prior art of record, Goodwin et al. (USPN 4,824,498) in view of Bries et al. (USPGPub 2002/0009568 A1), disclose different apparatus, which either singularly or in combination, fail to anticipate or render obvious the above limitations.
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 6, 9, 10, and14 – 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed May 6, 2021 with regard to the rejection of claims 24 – 27 have been fully considered but they are not persuasive.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant’s argument that “one of skill in the art of surface covering system for ceiling and walls would not look to picture hanging frames to solve technical challenges” with regard to the prior art Bries, the Examiner respectfully disagrees.  There is some teaching, suggestion, or motivation as both the covering system and the adhesives of Bries are both directed towards attaching one article to a second article with adhesive.

	In response to Applicant’s argument that the prior art fails to disclose a third-16 - 17025-00-US-O1-ABPadhesive layer coupled to at least one of the first and second adhesive layers with a third bond strength, the third adhesive layer being located between the first and second adhesive layers; and wherein the third bond strength is less than at least one of the first and second bond strengths so that applying a removal force onto the panels while the panels are coupled to the wall or the ceiling causes the adhesive tape to separate at an interface of the first and third adhesive layers or at an interface of the second and third adhesive layers, Bries et al. teach third-16 - 17025-00-US-O1-ABPadhesive layer coupled to at least one of the first and second adhesive layers with a third bond strength (Figure 3, #16, 38 and 40), the third adhesive layer being located between the first and second adhesive layers (Figure 3, #16; Paragraph 0050); and wherein the third bond strength is less than at least one of the first and second bond strengths so that applying a removal force onto the panels while the panels are coupled to the wall or the ceiling causes the adhesive tape to separate at an interface of the first and third adhesive layers or at an interface of the second and third adhesive layers (Paragraph 0050), the adhesive tape is configured so that upon detaching one of the panels from the wall or the ceiling, the adhesive tape separates at an interface between the first adhesive layer and the third adhesive layer or at an interface between the second adhesive layer and the third adhesive layer (Figure 3, #16; Paragraph 0050).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496.  The examiner can normally be reached on 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
May 14, 2021